Citation Nr: 0607670	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-01 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for myocardial infarction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 1970 
and from November 1990 until June 1991.  He also served with 
a National Guard unit until July 2000, including a period of 
inactive duty for training from May 16-17, 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
myocardial infarction.  

The veteran testified before the undersigned at a 
videoconference hearing in April 2004.  A transcript of that 
hearing is of record.  

In September 2004 the Board remanded the issues of service 
connection for myocardial infarction and service connection 
for post-traumatic stress disorder (PTSD) for further 
development.  That development has been completed.  An August 
2005 rating decision granted service connection for PTSD.  
This is considered a full grant of the benefit sought on 
appeal in this regard.  Thus, the issue of service connection 
for PTSD is withdrawn from appellate consideration.  



FINDING OF FACT

The evidence does not demonstrate a myocardial infarction 
during active duty, within one year of separation from active 
duty, during a period of active duty for training, or during 
a period of inactive duty for training; and current residuals 
of a myocardial infarction are not otherwise related to a 
disease or injury in service.  



CONCLUSION OF LAW

A myocardial infarction was not incurred in or aggravated by 
service and arteriosclerosis or cardiovascular renal disease 
leading to myocardial infarction may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101, 1110, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

An August 2001 VCAA letter informed the veteran of what 
information and evidence was required to grant service 
connection for myocardial infarction.  This notice was 
reiterated in a September 2004 VCAA letter.  

The August 2001 and September 2004 VCAA letters satisfied the 
second and third elements of the duty to notify by advising 
the veteran of the types of evidence he was responsible for 
obtaining and of the types of evidence VA would undertake to 
obtain.  Specifically, these letters explained that VA would 
try to obtain medical records, employment records, or records 
held by other Federal agencies, but that the veteran was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

Finally, with respect to the fourth element, the September 
2004 VCAA letter stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have additional evidence in your 
possession, please send it to us."  Thus, the fourth element 
of the duty to notify was satisfied.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
some notice was given after the initial AOJ adjudication.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In this 
regard, VCAA notice was provided prior to transfer of the 
case to the Board and the veteran had the opportunity to 
submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims on appeal.  The 
veteran's service medical records, service personnel records 
and VA outpatient treatment records have been associated with 
the claims file.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

In this case, as will be discussed in greater detail below, 
there is no competent evidence that a myocardial infarction 
was incurred in or is related to service.  Thus, VA is not 
obligated to provide a VA examination.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Factual Background

Service medical records are negative for myocardial 
infarction.  VA outpatient treatment records from March and 
April 2000 reflect treatment for coronary artery disease 
(CAD) and chronic obstructive pulmonary disease (COPD).  The 
Board notes that service connection for CAD and COPD has been 
denied several times and that these denials have not been 
appealed to the Board.  

National Guard records from May 16, 1998 reflect that the 
veteran bruised his right foot and two outside right toes 
when he tripped and fell while walking out of his barracks 
while on inactive duty for training.  The diagnosis was 
sprained right fourth and fifth toes.  

A July 1998 cardiology report from Dr. N. indicates an 
essentially normal EKG at rest with no ischemic changes or 
arrhythmias with stress.  The conclusion was clinically and 
electrically negative Bruce protocol EKG stress test at an 
adequate level of stress.  

A November 1999 EKG was interpreted as abnormal and 
suggesting an old inferior infarction.  

The veteran participated in a Gulf War Research Project in 
December 1999.  There were no abnormal heart findings.  

At treatment in February 2000 the veteran's cardiologist, Dr. 
F., stated that the veteran had "what sounds like" a 
myocardial infarction in 1998, while on maneuvers.  The 
assessment included a history of myocardial infarction in 
1998, possibly inferior myocardial infarction according to 
the veteran's history.  Later in February 2000 the veteran 
underwent coronary artery bypass grafting times five.  The 
discharge diagnosis was CAD and hyperlipidemia.  The veteran 
was seen for follow-up by Dr. F. in March 2000 at which time 
the veteran reported an old myocardial infarction and Dr. F. 
found the heart to have normal first and second heart sounds 
with no rubs, murmurs, gallops, or clicks.  

A May 2000 record of cardiac treatment by Dr. F. reflects 
that the resting electrocardiogram (EKG) revealed an old 
inferior posterior myocardial infarction.  The conclusion was 
good exercise and cardiovascular fitness, fixed defect in the 
inferior and posterior aspects of the left ventricle 
consistent with an area of scarring, no evidence of ischemia, 
and very mild inferior posterior basilar hypokinesis with a 
preserved left ventricular ejection fraction of 53 percent.  
Treatment by Dr. F. from September 2000 to November 2001 was 
reported.  

In a March 2001 letter Dr. F. stated that the veteran had an 
inferior myocardial infarction on May 16, 1998.  

In an April 2001 letter the veteran stated that he fell ill 
while on a weekend drill on May 16, 1998 and that several 
medical exams and tests revealed he had a heart attack.  

VA outpatient treatment records from November 2000 to 
September 2002 include the veteran's report of a myocardial 
infarction on May 16, 1998.  

Private treatment reports from April 2001 to December 2002 
include diagnoses of arteriosclerotic cardiovascular disease.  

At his videoconference hearing in April 2004 the veteran 
testified that the incident in which he injured his right 
foot on May 16, 1998 was caused when he passed out and fell.  
The veteran believed that he had suffered a heart attack.  

The veteran also stated that Dr. F. never reviewed all of the 
documentation in making the March 2001 statement regarding a 
myocardial infarction on May 16, 1998.  The veteran's 
representative stated that one of the veteran's cardiologists 
would review the records and submit an opinion, however, no 
such opinion has been submitted.  

VA outpatient treatment records dated from May to September 
2004 show continuing treatment for CAD.  

III.  Legal Analysis

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a), (d).  

An individual on inactive duty training is entitled to 
disability compensation only for injuries suffered and not 
for disability based on disease.  See Brooks v. Brown, 5 Vet. 
App. 484, 485 (1993).  In Brooks, the Court upheld a 
precedent opinion of VA's General Counsel (VAOPGCPREC 86-90), 
which held that a myocardial infarction was not an injury for 
purposes of service connection based on inactive duty for 
training service.  

The Veterans Benefits and Health Improvement Act of 2000 was 
signed into law.  This law redefined the term "active 
military, naval or air service," to include: (C) any period 
of inactive duty training during which the individual 
concerned was disabled or died, (i) from an injury incurred 
or aggravated in line of duty; or (ii) from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  Veteran Benefits 
and Health Improvement Act of 2000, Pub. L. No. 106-419, § 
301, 114 Stat. 1822, 1825 (2000) (codified as amended at 
38 U.S.C.A. § 101(24) (West 2002)).  The provisions of 
38 C.F.R. § 3.6 were subsequently amended to reflect this 
change.  66 Fed. Reg. 48558-48561 (September 21, 2001).  

The veteran has consistently stated that he suffered a 
myocardial infarction during the period of inactive duty 
training on May 16, 1998.  However, while the veteran is 
competent to report symptoms, as a lay person, he is not 
competent to report a diagnosis of myocardial infarction.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
medical evidence diagnosing a myocardial infarction on May 
16, 1998.  

In fact, the veteran received medical treatment on that date 
only for a bruised right foot and sprained fourth and fifth 
right toes, and these medical reports make no mention or 
diagnosis of myocardial infarction.  

Because the question of whether or not he suffered a 
myocardial infarction is a matter which requires medical 
expertise, the veteran's own statements are insufficient to 
establish occurrence during inactive duty training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The February 2000 and March 2001 statements by Dr. F. report 
that the veteran had a myocardial infarction on May 16, 1998.  
These opinions, however, do not discuss any of the medical 
evidence of record.  Specifically, they do not consider the 
normal EKG from July 1998.  At the videoconference hearing, 
the veteran affirmed that Dr. F. merely wrote down his own 
report of a myocardial infarction on that date, without 
review of the records.  

In short, Dr. F's opinions are contradicted by the normal EKG 
in July 1998 and the fact that a myocardial infarction was 
not identified until the EKG in November 1999.  His opinion 
is, thus, based on an inaccurate and incomplete history.

A medical opinion based on an inaccurate history or one that 
is contradicted by the record is of no probative value.  
Swann v. Brown, 5 Vet. App 229 (1993); Black v. Brown, 5 Vet. 
App. 177 (1993); see Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding Board can reject an opinion based on an 
inaccurate history or one contradicted by the other evidence 
of record).  

Accordingly, the Board determines that there is no competent 
medical evidence that the veteran suffered a myocardial 
infarction during inactive duty training as required to 
establish service connection.  

Direct service connection on the basis of incurrence during a 
period of active duty cannot be established because there is 
no evidence of a myocardial infarction occurring during.  
Nevertheless, service connection could be established if all 
the evidence, including that pertinent to service, 
established that the veteran had a myocardial infarction in 
service.  38 C.F.R. § 3.303(d).  However, there is no 
competent medical opinion of record providing a link between 
a myocardial infarction and active service.  In the absence 
of such a nexus opinion, direct service connection for 
myocardial infarction incurred during or related to the 
veteran's periods of active duty must be denied.  

Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular-renal disease or 
arteriosclerosis, if manifest to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

In this case the veteran has consistently reported that his 
myocardial infarction occurred on May 16, 1998, many years 
after separation from active duty, thus, the service 
connection for a myocardial infarction on a presumptive basis 
cannot be granted based on the period of active service.  

The presumptive provisions apply to chronic diseases.  They, 
therefore, could not serve to establish service connection 
based on the period of inactive duty training.  Brooks.

In the absence of competent evidence of a link between 
myocardial infarction and service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection, and the claim must be denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for myocardial infarction 
is denied.   



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


